DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 39 and 40, the limitation “closer in color and flavor to cocoa” renders the claim indefinite since “color” and “flavor” are subjective terms, where different individuals may interpret color and flavor differently. Therefore it is unclear exactly what feature(s) are encompassed by the “color” and “flavor” as claimed, rendering the scope of the claim unascertainable.
Regarding claim 38, the limitation “refraining from roasting” renders the claim indefinite since the term “refraining” is ambiguous as to whether or not the alkalized carob is actually required to be roasted by the claimed process.
Claims 2-13, 15-23, 25-29, and 38 are rejected by virtue of their dependence on a rejected base claim.

Response to Arguments
Applicant’s arguments, see pages 8-15, filed 12/7/2021, with respect to claims 1-13, 15-23, 25-29 and 38-40 have been fully considered and are persuasive.  The rejection of said claims has been withdrawn. 
Examiner notes the issues raise in the sections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BRYAN KIM/Examiner, Art Unit 1792